                                                                                          ><!?> c3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                -X                         *7^
CORA OXLEY,

                               Plaintiff,
                                                                                       s/ RJD
                                                                     REPORT
                   -against-
                                                                RECOMMENDATrO
                                                                           14(RJD)(Cl
EXCELLENT HOME CARE SERVICES,                               IN CLERK'S OFFICE
LLC,et al..                                             US DISTRICT COURT E.D.N.Y


                               Defendants.              ★     JAN 2 2020        *
                                                -X
POLLAK,United States Magistrate Judge:                  BROOKLYN OFFICE

       On April 23,2018, plaintiff Cora Oxley ("plaintiff) filed this action against Excellent

Home Care Services, LLC,Ryvkie Goldberger, and Devora Friedman ("defendants"), seeking

unpaid wages, unpaid overtime wages, and notice and pay statement violations pursuant to the

Fair Labor Standards Act("FLSA"),!29JQ:S.C.-§ 251 §t seq.. and the New York Labor Law

("NYLL")§ 650^8^.

       On October 2,2019, plaintiff filed a letter motion^ indicating that the parties had settled

this matter and requesting that the Court approve a proposed settlement as fair and reasonable

under Cheeks v. Freenort Pancake House. Inc.. l95E3<il99(2d Cir. 2015), cert, denied. 136 S.

Gt-824(2016). On October 28,2019, this Court held a fairness hearing on plaintiffs motion, at

which point the Court Ordered the parties to submit the written settlement agreement so that the

Court could properly establish the adequacy ofthe settlement. On December 10, 2019, the

parties submitted to the Court the executed Settlement Agreement and Release. fSee Sett. Agr.^).



      'Citations to "PL's Mot." refer to plaintiffs Motion for Settlement, filed October 2,2019,

       ^ Citations to "Sett.          refer to the Settlement Agreement and Release, filed on
December 10, 2019, EOF;No?2^.

                               RD
For the reasons set forth in this Report and Recommendation, the Court respectfully recommends

approval of the parties' settlement as fair and reasonable.



                       FACTUAL AND PROCEDURAL BACKGROUND


       Plaintiff claims that she worked as a traveling nurse for defendants from approximately

June 2010 to approximately January 2018. (Compl.^ Ht 13,15-16). Plaintiff claims she was paid

at a rate of between $65 and $80 per hour for this work. (Id H 17). Plaintiff claims that she was

not paid her full hourly or overtime rate of pay while she was employed by defendants. (Id H

18). Specifically, plaintiff alleges that she was not compensated for her travel time between

assignments, which averaged 10-15 hours per week. (Id) Further, plaintiff claims that she

worked an average of 5-10 uncompensated hours per week on certain work related paperwork.

(Id) Finally, plaintiff claims that defendants did not provide accurate wage and time records or

provide proper notice as required by NYLL. (Id ^ 21-23).

       The parties propose to settle the case for a total of$19,500.00. (Sett. Agr. at 1). Ofthat

amount, plaintiff is to receive $12,565.00 and plaintiffs counsel is to receive $6,282.00 in fees

and $653.00 in costs. (Id) For the reasons set forth below, the Court respectfully recommends

approval of the parties' settlement as fair and reasonable.



                                          DISCUSSION


    1. Legal Standards

       In considering whether to approve an FLSA settlement, courts consider whether the

agreement "reflects a reasonable compromise of disputed issues [rather] than a mere waiver of



         Citations to "Compl." refer to plaintiffs Complaint, filed on April 23,2018, EGFaNo 1
statutory rights brought about by an employer's overreaching." Le v. Sita Info. Networking

Computing USA.Inc.. No. 07 CV 86,2008 tliS^Dist                         at *1-2(E.D.N.Y. June 12,

2008); accord Lynn's Food Stores. Inc. v. United States. 679 F.2d 1350,1354(11th Cir. 1982)

(holding that where an FLSA settlement is a reasonable compromise, the settlement should be

approved to "promote the policy of encouraging settlement of litigation"). Courts have

identified several factors to consider when determining whether a proposed settlement is fair and

reasonable, including:

               (1)the plaintiffs range ofpossible recovery;(2)the extent to which
               the settlement will enable the parties to avoid anticipated burdens
               and expenses in establishing their respective claims and defenses;
               (3) the seriousness of the litigation risks faced by the parties;
               (4) whether the settlement agreement is the product of arm's-length
               bargaining between experienced counsel; and (5) the possibility of
               fraud or collusion.


Wolinskv v. Scholastic. Inc.. 906KSi$p.2dj332,335(S.D.N.Y. 2012)(citations omitted); see

also Cohetero v. Stone & Tile. Inc.. No. 16 CV 4420,2018 W:5657i'7, at *2-3 (E.D.N.Y. Jan.

25,2018)(endorsing the factors from Wolinskv).



   2. Settlement Terms


       The Court finds that the terms of the settlement are fair and reasonable. The agreement

contains no confidentiality provision or non-disparagement provision. Although there is a

general release of claims against plaintiff, the release of claims against defendants is limited to

wage and hour claims as of the date ofthe Settlement Agreement.



   3. Settlement Amount


       The parties propose to settle the case for a total of $19,500.00. (Sett. Agr. at 1). During

the fairness hearing that took place on October 28, 2019, counsel for plaintiff indicated that there
were a number ofissues that, depending on how they were resolved, could adversely affect

plaintiffs ability to recover. For example, counsel indicated that there is a dispute as to the

number of hours plaintiff worked and whether certain ofthose hours are compensable. The

parties also disagreed as to plaintiffs correct employment characterization, with defendants

claiming that plaintiff was an exempt employee and not entitled to any recovery in this suit.

        By plaintiffs calculation, total damages for all causes of action in this case amount to a

potential recovery of more than $100,000.00. However, plaintiff acknowledges the significance

of the disputes and the potentiality that plaintiff not recovery at all in the action.

        Given the disputed issues, along with the risks inherent in litigation, the Court

respectfully recommends that plaintiffs recovery under the settlement be found to be fair and

reasonable.




    4. Attomevs* Fees and Costs


        The Second Circuit has set forth six factors to determine whether attorneys' fees in FLSA

settlements are reasonable: "(1)the time and labor expended by counsel;(2)the magnitude and

complexities ofthe litigation;(3)the risk of the litigation ...;(4)the quality of representation;

(5)the requested fee in relation to the settlement; and(6) public policy considerations."

Goldberger v. Integrated Res.. Inc..                   (2d Cir. 2000).

        Courts employ the "lodestar" method in determining whether attorneys' fees are

reasonable, multiplying the number of hours reasonably spent by counsel on the matter by a

reasonable hourly rate.      Perdue v. Kennv A. ex rel. Winn.559.U.S. 542,5.46,55X-52(2010);

Millea v. Metro-North R.R. Co.. 658 R3d 154- 16^(2d Cir. 201 Ik Arbor Hill Concerned

Citizens Neighborhood Ass'n v. Cntv. of Albanv. 522F.3d l82,183(2d Cir. 2008); Cowan v.

Emest Codelia. P.C.. No. 98 CV 5548,2001 WL.SMOl, at *7(S.D.N.Y. Jan. 12, 2001), affd.50
E App'x.i6(2d Cir. 2002). Although there is a "strong presumption that this amount represents

a reasonable fee," the resulting lodestar figure may be adjusted based on certain other factors.

Cowan V. Ernest Codelia. P.C..                    at *7; Ouaratino v. Tiffany & Co.,SSSH

US® (2d Cir. 1999).

       Instead of using the lodestar method, courts may employ the "percentage ofthe fund"

method. See McDaniel v. Ctv. of Schenectadv. 5951.2(1411^417(2d Cir. 2010). With this

method, courts in this Circuit have routinely found an award representing one third of the

settlement amount to be reasonable. Romero v. Westburv Jeep Chrysler Dodge. Inc.. No. 15 CV

4145,201:5fWL4369389, at *2(E.D.N.Y. Apr. 6, 2016)(citing cases).

       In FLSA cases, regardless ofthe method used,"'[t]he Court must... separately assess

the reasonableness of plaintiffs attorney's fees, even when the fee is negotiated as part of a

settlement rather than judicially determined.'" Beckert v. Rubinov. No. 15 CV 1951,IS® lffi

          at *2(S.D.N.Y. Oct. 27, 2015)(quoting Llieuichuzcha v. Cinema 60. LLC.948®
Siipp 2d. 362, 366(S.D.N.Y. June 6,2013). Although courts in this Circuit have noted that

there is "a greater range of reasonableness for approving attorney's fees" in individual FLSA

actions than in collective actions, courts must still "carefully scrutinize" such settlements.

Wolinskv v. Scholastic Inc.. 900 F. Supp.2d afc336 (internal citations omitted).

       With respect to plaintiffs counsel's request for fees, plaintiffs counsel requests

$6,282.00, which is one-third of the settlement amount after costs are deducted. (Sett. Agr. at 1).

Counsel also requests costs of$653.00. (IdJ While plaintiffs counsel does not provide

statements or records indicating the number of hours worked on this matter, counsel has

indicated to the Court that the total hourly fees in this case are in excess of$22,000. (PL's Mot.,

Ex. 1 at 3). Plaintiffs counsel has indicated that, in the interest of settlement, he has agreed to

take a reduced fee. (Id.)
       This one-third percentage is sufficient to consider the reasonableness ofthese costs and

fees. As noted above, settlements of a one-third percentage are typically found reasonable in this

Circuit. Therefore, upon review ofthe parties' submission and consideration ofthe Goldberger

factors set forth above, the Court finds the requested fee to be reasonable, and respectfully

recommends that it be approved.



                                          CONCLUSION


       In this case, after holding a fairness hearing and reviewing the parties' submission, the

Court respectfully recommends that the District Court find that the settlement reached is a fair

and reasonable compromise of plaintiffs claims, considering the amount received, the issues of

potential liability that might have limited recovery, and the fact that the parties engaged in arms'

length negotiations among experienced counsel, sufficient to gain an understanding ofthe risks

and benefits of proceeding with the litigation. Cf Wolinskv v. Scholastic. Inc.. POGil.iSupp^Sd
af®l(examining the factors courts consider when approving FLSA settlement agreements).

The Court further respectfully recommends that plaintiffs counsel be awarded $6,282.00 in fees

and $653.00 in costs.

       Any objections to this Report and Recommendation must be filed with the Clerk of the

Court within fourteen(14) days.       iMJaSi®§S6(1))(l^ Fed.R.:Civ. P. 72(b)(2); see also

Eed^.Ri:Civ.te'6(a),(e)(providing the method for computing time). Failure to file objections

within the specified time waives the right to appeal the District Court's order. See, e.g.. Caidor

V. Onondaga Ctv..5®F;3d®l|6 (2d Cir. 2008)(explaining that "failure to object timely to a

... report[and recommendation] operates as a waiver of any further judicial review of the

magistrate [judge's] decision").
       The Clerk is directed to send copies of this Order to the parties either electronically

through the Electronic Case Filing(ECF)system or by mail.



      SO ORDERED.

Dated: Brooklyn, New York
       January 8,2020
                                                                                       f
                                                    , /s/ Cheryl L. Pollak
                                                Cheryl L.]R|Mlak
                                                United St^es Magistrate Judge
                                                Eastem District of New York
